ORDER STAYING REINSTATEMENT FROM PENDENTE LITE SUSPENSION UPON COMMISSION OBJECTIONS
SHEPARD, Chief Justice.
Pursuant to an order issued by this Court on March 28, 2002, the respondent, Robert Scott Partenheimer, was suspended from the practice of law in this state for a period of 90 days, based on his criminal conviction for possession of marijuana. That order specified that the period of suspension was to automatically expire after 90 days, absent demonstration before expiration that it should continue beyond 90 days.
And comes now the Indiana Supreme Court Disciplinary. Commission and files objections to the respondent's reinstatement to the practice of law in this state, set for June 26, 2002. Specifically, the Commission asserts that the respondent cannot at this time be safely recommended to resume the practice of law.
And this Court, being duly advised, now finds that the Commission's objection sets forth a basis to stay the expiration of the respondent's current pendents lite suspension.
IT IS, THEREFORE, ORDERED that Robert Scott Partenheimer's reinstatement to the practice of law in this state is hereby stayed pending final resolution of this matter or further order of this Court.
*784The Clerk of this Court is directed to forward notice of this Order to the respondent or his attorney, to the Indiana Supreme Court Disciplinary Commission, and to all other entities pursuant to Ind. Admission and Discipline Rule 28(8)(d), governing suspension.
All Justices concur.